DETAILED ACTION
This office action is in response to communication filed on 09/02/2022. Claims 1 and 6 have been amended. Claims 4 and 9 have been canceled. Claims 1-3, 5-8, and 10 are pending on this application.

Allowable Subject Matter
Claims 1-3, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Cleris U.S patent No. 10,020,816.
Fig. 3 of Cleris et al. discloses successive-approximation-register (SAR) analog-to-digital converter (ADC) (Col. 1 line 29) based on single-channel time-interleaved-sampling (comprising: N capacitor arrays (4 banks of C9…C0) each comprising N-1 weight capacitors (C9 for Most Significant bit MSB weight, … C0 for Least Significant bit LSB weight)  and a compensation capacitor (CD equals to C0 ; Col. 3 line 49-56), wherein the weight values (weight of MSB C9 to weight of LSB C0; Col. 3 line 49-56) of the capacitor array from high order to low order are respectively as follows: 22N-1C, 2 N-2C,..., 2C, C (C9…C0 ; Col. 3 lines 49-57 ), wherein N is the number of channels (4 channel of  bank of C9…C0); N first switch arrays (Number of switch array for Vin), each comprising Sn(i)(i=1,2,..., N-2, N-1) (number of switches for switching C9…C0 to Vin); N second switch arrays (number of switches of C9…C0 switching for VREF), each comprising S(i)(i=1,2,..., N-2, N-1) (number of switches for capacitors C9…C0 switch to VREF); a channel switch group (switching group for common voltage VCM) comprising K(i) (i=0,1,..., n-2, n-1) (number of switches for switching to VCM); wherein when in a sampling state (Col. 3 line 61), lower plates of the weight capacitors (plates of C9…C0 switch to Vin) are connected to an input voltage (Vin; Col. 3 lines 63-64) by means of the first switch arrays (Number of switch array for Vin), and upper plates (plates of C9…C0 switch to for common voltage VCM)  of the capacitor arrays (4 banks of C9…C0, CD )  are connected to a common mode voltage (VCM), by means of the channel switch group (switching group for common voltage VCM); wherein when in a successive approximation state (Col. 3 lines 66-67), the lower plates of the weight capacitors (plates of C9…C0 switch to VREF; Col. 4 lines1) are connected to a reference voltage (VREF) by means of the second switch arrays (number of switches of C9…C0 for VREF). 

With respect to independent claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a sampling switch connected in series with the channel switch group; wherein when in a sampling state, the sampling switch is turned on and off at a first sampling frequency, and the channel switches of the channel switch group are turned on and off at a second sampling frequency that is 1/N times the first sampling frequency, such that the N capacitor arrays in the N channels are connected to the common mode voltage one by one through their upper plates, and the N capacitor arrays are connected to the input voltage one by one through their lower plates, to complete sequential sampling of input signals.
With respect to independent claim 6, in addition to other elements in the claim, prior art considered individual or combination does not teach: a sampling switch connected in series with the channel switch group; wherein when in a sampling state, the sampling switch is turned on and off at a first sampling frequency, and the channel switches of the channel switch group are turned on and off at a second sampling frequency that is 1/N times the first sampling frequency, such that the N capacitor arrays in the N channels are connected to the common mode voltage one by one through their upper plates, and the N capacitor arrays are connected to the input voltage one by one through their lower plates, to complete sequential sampling of input signals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/09/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845